Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 7, 2021 has been entered.
Claims 1, 4, 5, and 7 remain pending in the application, and are examined. Claims 2, 3, and 6 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed September 21, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, Ln. 7 recites, “a plurality of stoppers each of which”. It appears that a comma needs to be placed between “stoppers” and “each” for the above limitation to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, Ln. 5 recites, “the analysis item”. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “an analysis item”.
Claim 1, Ln. 23 recites, “an analysis item”. It is unclear if this analysis item is the same as or different from the analysis item previously recited in Claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the analysis item”.
Claim 1, 5th to Last Ln.-3rd to Last Ln. recites, “when a number of first carriers stopped at a first stopper of the plurality of stoppers matches a number of sample containers that can be mounted on the selected second carrier”. However, it is unclear if this number is any number of containers that can be mounted on the selected second carrier, or the maximum number of containers capable of being mounted on the selected second carrier. [0073] of the instant Specification appears to be directed to the number being the maximum number of containers capable of being mounted on the selected second carrier. For purposes of compact prosecution, the above limitation has been examined as, “when a number of first carriers 
Claim 1, 3rd to Last Ln.-Last Ln. recites, “the first carriers stopped at the first stopper to proceed to the transfer start position and to be transferred to the selected second carrier by the first transfer machine”. However, earlier in Claim 1 it is recited that the sample container mounted on the first carrier is transferred from the first carrier to the second carrier, not the first carriers themselves, which appears to be what is recited here. For purposes of compact prosecution, the above limitation has been examined as, “the first carriers stopped at the first stopper to proceed to the transfer start position and the sample containers mounted on the first carriers to be transferred to the selected second carrier by the first transfer machine”.
Claims 4, 5, and 7 have been rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (Translation of JP 2973133; hereinafter Matsumoto; already of record), in view of Akutsu (Translation of WO 2015/064540; already of record), further in view of Walker et al. (US Pub. No. 2017/0254827; hereinafter Walker).

Regarding claim 1, Matsumoto discloses a sample container transfer device (Pg. 2 3rd Para.). The device comprises: 
	a first carrier conveyance path configured to convey a first carrier mounting a sample container from a preprocessing system (Pg. 2 3rd to Last Para., see Fig. 1 at sample transport line 6).
	A second carrier discharge path configured to discharge a plurality of second carriers mounting a plurality of sample containers to an analysis system (Pg. 2 Last Para.-Pg. 3 1st Para., Pg. 3 5th-7th Paras., the specimens stored in the rack storage units are sent to post-processing after being stored in rack storage units 14, 14’ based on the thickness of the sample containers, the post-processing including being sent through an analyzer, see Fig. 1 at transfer units 12, 12’ for transferring specimens on sample transport line 6 into rack storage units 14, 14’ based on the thickness of the sample containers, Pg. 3 3rd to Last Para.-2nd to Last Para., samples are sent to each analyzer by a belt conveyor or the like).
	a first transfer machine configured to transfer the sample container mounted on the first carrier from a transfer start position to the plurality of second carriers on the second carrier discharge path (see Fig. 1 at transfer units 12, 12’). 
	An operation control unit configured to control operations of the first carrier conveyance path, the second carrier discharge path, and the first transfer machine, select any onePage 2 of 8Application No. 16/493,810 Attorney Docket No. 108147.PC620USof the plurality of second carriers in accordance with the analysis item of a sample in the sample container mounted on the first carrier or a shape of the sample container, and transfer the sample container mounted on the first carrier from the transfer start position to the selected second carrier (Pg. 2 3rd to Last Para.-Pg. 3 2nd Para., the controller collects information relating to the thickness of each sample container, and transfers sample container sorting position to the sample container transfer unit based on the information, Pg. 3 5th-7th Paras., see Fig. 1 at transfer units 12, 12’ for transferring specimens on sample transport line 6 into rack storage units 14, 14’ based on the thickness of the sample containers, and controller 4). 
	Matsumoto fails to explicitly disclose:
a separation mechanism configured to separate into a plurality of first carrier conveyance paths in accordance with an analysis item of the sample in the sample container mounted on the first carrier conveyed from the preprocessing system or the shape of the sample container; 
a plurality of stoppers, each of which is arranged for one of the plurality of first carrier conveyance paths and allows the first carrier to stop on each of the plurality of first conveyance paths before the first carrier reaches a transfer start position;
a second carrier carry-in path configured to carry in the plurality of second carriers from the analysis system, 
a second carrier holding area configured to hold the plurality of second carriers to be conveyed to the second carrier discharge path, and hold the plurality of second carriers carried in from the second carrier carry-in path;
that the operation control unit is configured to control operations of the separation mechanism, the plurality of stoppers, and the second carrier carry-in path;
a second transfer machine configured to transfer sample containers mounted on second carriers on the second carrier carry-in path to a collection specimen transfer position; and 
that the operation control unit is configured to control operation of the second transfer machine and to control the plurality of stoppers such that, when a number of first carriers stopped at a first stopper of the plurality of stoppers matches a maximum number of sample containers that can be mounted on the selected second carrier, the first stopper is released so as to allow the first carriers stopped at the first stopper to proceed to the transfer start position and the sample containers mounted on the first carriers to be transferred to the selected second carrier by the first transfer machine.
	Akutsu is in the analogous field of sample transfer devices (Akutsu Pg. 1 2nd Para.). Akutsu teaches a separation mechanism configured to separate into a plurality of first carrier conveyance paths in accordance with an analysis item of the sample in the sample container mounted on the first carrier conveyed from the preprocessing system or the shape of the sample container (Akutsu; Pg. 7 1st-2nd Paras., internal transport path selection mechanism 105a controls the path of the sample container depending on whether it is high priority or low priority, see Fig. 50 at internal transport path selection mechanism 105a, and alternate paths 101a, 101c). A plurality of stoppers each arranged for each of the plurality of first conveyor paths allowing the carrier to stop on the plurality of conveyance paths before the carrier reaches a transfer start position (see Akutsu Fig. 50 at stopper 106d on path 101c, and stoppers 106a-c on path 101a). A second carrier carry-in path configured to carry in second carriers from an analysis system (Akutsu; Pg. 11 10th Para., see Fig. 50 at transport path 102c bringing sample container racks back from analyzer). A second carrier holding area configured to hold the plurality of second carriers to be conveyed to the second carrier discharge path, and hold the plurality of second carriers carried in from the second carrier carry-in path (see Akutsu Fig. 50 at rack holding lanes 108, 109). An operation unit configured to control operations of the separation mechanism, the plurality of stoppers, and the second carrier carry-in path (Akutsu Pg. 3 1st Para., a control unit controls the operation of the entire specimen processing system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Matsumoto to include a separation mechanism configured to separate into a plurality of first carrier conveyance paths, a plurality of stoppers on each of the first carrier conveyance paths, a second carrier carry-in path, a second carrier holding area, and an operation control unit that is configured to control operations of the separation mechanism, the plurality of stoppers, and the second carrier carry-in path as in Akutsu. Akutsu teaches that providing multiple carrier conveyance paths, stoppers on the conveyance paths, a second carrier carry-in path, a second carrier holding area, and a first transfer machine will suppress delays in analysis processing and decreases in throughput (Akutsu Pg. 10 2nd Para.).
	Modified Matsumoto fails to explicitly disclose:
a second transfer machine configured to transfer sample containers mounted on second carriers on the second carrier carry-in path to a collection specimen transfer position; and 
that the operation control unit is configured to control operation of the second transfer machine and to control the plurality of stoppers such that, when a number of first carriers stopped at a first stopper of the plurality of stoppers matches a maximum number of sample containers that can be mounted on the selected second carrier, the first stopper is released so as to allow the first carriers stopped at the first stopper to proceed to the transfer start position and the sample containers mounted on the first carriers to be transferred to the selected second carrier by the first transfer machine.
However, Akutsu does teach a first transfer machine configured to transfer sample containers mounted on second carriers on the second carrier carry-in path to a collection specimen transfer position (Akutsu Pg. 11 Last Para., Pg. 3 1st Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a second transfer machine configured to transfer sample containers mounted on second carriers on the second carrier carry-in path to a collection specimen transfer position, and that the operation control unit is configured to control operation of the second transfer machine, since it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. (See MPEP 2144.04 Section VI (B) and St. Regis Paper Co. v Bemis Co., 193 USPQ 8). The motivation would have been that increasing the number of transfer machines in the process would enable the transferring of containers between paths to be increased, thereby increasing throughput.
	Modified Matsumoto fails to explicitly disclose that the operation control unit is configured to control the plurality of stoppers such that, when a number of first carriers stopped at a first stopper of the plurality of stoppers matches a maximum number of sample 
	Further, Walker is in the analogous field of sample transportation and transferring apparatuses (Walker [0004]-[0005]). Walker teaches an operation control unit that is configured to allow a predetermined number of carriers to be queued before transferring sample contained in the carriers to a receptacle, the predetermined number of carriers being equal to the number of cavities in the receptacle (Walker; [0035], [0310], [0321]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the operation control unit be configured to control the plurality of stoppers such that, when a number of first carriers stopped at a first stopper of the plurality of stoppers matches a maximum number of sample containers that can be mounted on a selected second carrier, the first stopper is released to allow the stopped first carriers to proceed to the transfer start position and the sample containers mounted on the first carriers be transferred to the selected second carrier by the first transfer machine, as Walker suggests the directly analogous concept of allowing first carriers to queue until the number of carriers equals the maximum number of receptacles that can be mounted on a second carrier. The motivation would have been to ensure that the second carrier is completely filled with sample containers by the transfer machine, thereby enhancing transfer efficiency and eliminating the potential of any open spaces on the second carrier.
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention' s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The analogous concept of allowing first carriers to queue until the number of first carriers equals the maximum number of receptacles that can be mounted on a second carrier prior to a transferring process taught by Walker, as compared to releasing a stopper to allow first carriers to proceed to a transfer start position once the number of stopped first carriers equals the number of containers that can be mounted on a second carrier, provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).

Regarding claim 4, modified Matsumoto discloses the sample container transfer device according to claim 1. Modified Matsumoto further teaches that the plurality of second carriers includes two different second carriers (the second carriers are not positively recited. Further, the device of modified Matsumoto appears capable of holding two kinds of second carriers. See also Claim 1 at Matsumoto teaching two kinds of carriers in Pg. 2 3rd to Last Para.-Pg. 3 2nd Para., Pg. 3 5th-7th Paras., Fig. 1).

Regarding claim 5, modified Matsumoto discloses the sample container transfer device according to claim 1. Modified Matsumoto further discloses that the plurality of second carriers includes three or more different second carriers (the second carriers are not positively recited. Further, the device of modified Matsumoto appears capable of holding three or more kinds of second carriers).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Akutsu and Walker, as applied to claims 1, 4, and 5 above, further in view of Li et al. (Translation of WO 2015/165014; hereinafter Li; already of record).

Regarding 7, modified Matsumoto discloses the sample container transfer device according to claim 1. 
	Modified Matsumoto fails to explicitly disclose that the analysis item for the sample includes at least one of a solution for calibration, and a sample for accuracy management.
(Li Pg. 5 3rd to Last Para. – 2nd to Last Para.). Li teaches an analysis item for a sample that includes at least one of a solution for calibration, and a sample for accuracy management (Li Pg. 5 3rd to Last Para. – 2nd to Last Para., samples can be divided into quality control sample racks and regular sample racks, and classified test tubes are placed into the racks accordingly). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Matsumoto to include an analysis item for a sample that includes at least one of a solution for calibration, and a sample for accuracy management as in Li. Li teaches that separating regular samples from calibration and/or accuracy management samples into separate racks will allow for a user to easily identify and retrieve desired samples later (Li Pg. 5 3rd to Last Para. – 2nd to Last Para.), thereby preventing inaccurate analysis due to accidentally using samples of an incorrect type for analysis.

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 6-7 of their Remarks that Matsumoto, Akutsu, and Li do not teach a second transfer machine. However, as previously stated in the Non-Final Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a second transfer machine, as Akutsu and Matsumoto each teach a first transfer machine, and a mere duplication of essential working parts of a device involves 
Applicant argues on Pgs. 5-7 of their Remarks that Matsumoto, Akutsu, and Li do not teach a control unit that is configured to release a first stopper when a number of first carriers stopped at the first stopper matches a number of sample containers that can be mounted on a selected second carrier to allow the first carriers to proceed to the transfer start position. While the Examiner agrees with this statement, the Examiner also uncovered prior art in Walker that strongly suggests the concept of queueing carriers until the number of carriers equals the number of available receptacles in a second carrier, and only then allowing the transferring action to proceed. Using the suggestion of Walker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of modified Matsumoto to arrive at the claimed invention. Please see the 35 U.S.C. 103 rejection of claim 1 in the instant Office Action for a more detailed explanation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.